KATZMANN, Chief Judge,
concurring:
The remand process set forth in Si v. Holder was designed in part to prevent the wasteful allocation of judicial resources to cases where the petitioner is unlikely to be removed promptly. See In re Immigration Petitions for Review Pending in the U.S. Court of Appeals for the Second Circuit (“Si v. Holder”), 702 F.3d 160, 160-61 (2d Cir.2012). In particular, we were concerned that the thousands of petitions for review for cases where removal was unlikely “undermine[d] the Court’s ability to allocate effectively its limited resources and determine whether adjudication of the petition will merely be an empty exercise tantamount to issuing an advisory opinion.” Id. (quotation marks omitted). Under the procedures worked out in Si, an “interested petitioner” has to agree to remand her case to the BIA for the possible exercise of prosecuto-rial discretion and administrative closure. Id. at 161-62 (explaining how petitioner could move to dismiss the petition in favor of remand pursuant to Fed. R.App. Proc. 42(b)). By all accounts, the Si-process has worked well for petitioners, the government, and this Court.
Accordingly, following the procedures contemplated by Si we address the merits in this case because the petitioner has chosen not to avail herself of the possibility for administrative closure and the government, in light of the petitioner’s position, feels compelled to ask us to resolve the case. Our opinion is in all likelihood akin to an advisory opinion, because the government has told us that there is little chance Ms. Li will actually be removed from this country. In Si we declined to decide, “for the time being, the question of our inherent power to remand cases to the BIA as an exercise of our authority to manage the Court’s affairs.” Id. at 161. This case suggests that the time may well have arrived to consider whether such authority exists, at least with respect to cases in the unusual posture this one is.